
	
		I
		112th CONGRESS
		1st Session
		H. R. 1413
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. DeFazio (for
			 himself, Mr. Blumenauer,
			 Mr. Wu, and
			 Mr. Schrader) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide for the designation of the Devil’s Staircase
		  Wilderness Area in the State of Oregon, to designate segments of Wasson and
		  Franklin Creeks in the State of Oregon as wild or recreation rivers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Devil’s Staircase Wilderness Act of
			 2011.
		2.Designation of
			 wilderness area, Devil's Staircase Wilderness, Oregon
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land in the State of
			 Oregon administered by the Forest Service and the Bureau of Land Management,
			 comprising approximately 30,520 acres, as generally depicted on the map titled
			 Devil's Staircase Wilderness Proposal, dated October 26, 2009,
			 are designated as a wilderness area for inclusion in the National Wilderness
			 Preservation System and to be known as the Devil's Staircase
			 Wilderness.
			(b)Map and Legal
			 DescriptionAs soon as practicable after the date of the
			 enactment of this Act, the Secretary shall file with the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a map and legal description of wilderness area
			 designated by subsection (a). The map and legal description shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct clerical and typographical errors in the map and description. In the
			 case of any discrepancy between the acreage specified in subsection (a) and the
			 map, the map shall control. The map and legal description shall be on file and
			 available for public inspection in the Office of the Chief of the Forest
			 Service.
			3.Administration
			(a)In
			 generalSubject to valid
			 existing rights, the Devil's Staircase Wilderness Area shall be administered by
			 the Secretaries of Agriculture and the Interior, in accordance with the
			 Wilderness Act and the Oregon Wilderness Act of 1984, except that, with respect
			 to the wilderness area, any reference in the Wilderness Act to the effective
			 date of that Act shall be deemed to be a reference to the date of the enactment
			 of this Act.
			(b)Forest service
			 roadsAs provided in section 4(d)(1) of the Wilderness Act (16
			 U.S.C. 1133(d)(1)), the Secretary of Agriculture shall—
				(1)decommission any
			 National Forest System road within the wilderness boundaries; and
				(2)convert Forest
			 Service Road 4100 within the wilderness boundary to a trail for primitive
			 recreational use.
				4.Incorporation of
			 Acquired Land and InterestsAny land within the boundary of the
			 wilderness area designated by this Act that is acquired by the United States
			 shall—
			(1)become part of the
			 Devil's Staircase Wilderness Area; and
			(2)be managed in
			 accordance with this Act and any other applicable law.
			5.Fish and
			 wildlifeNothing in this Act
			 shall be construed as affecting the jurisdiction or responsibilities of the
			 State of Oregon with respect to wildlife and fish in the national
			 forests.
		6.Buffer
			 zones
			(a)In
			 GeneralAs provided in the Oregon Wilderness Act of 1984 (16
			 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for designation
			 of the wilderness area under this Act to lead to the creation of protective
			 perimeters or buffer zones around the wilderness area.
			(b)Activities or
			 Uses up to BoundariesThe fact that nonwilderness activities or
			 uses can be seen or heard from within a wilderness area shall not, of itself,
			 preclude the activities or uses up to the boundary of the wilderness
			 area.
			7.WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, the Federal land designated as wilderness area
			 by this Act is withdrawn from all forms of—
			(1)entry,
			 appropriation, or disposal under the public land laws;
			(2)location, entry,
			 and patent under the mining laws; and
			(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
			8.Protection of
			 tribal rightsNothing in this
			 Act shall be construed to diminish—
			(1)the existing
			 rights of any Indian tribe; or
			(2)tribal rights
			 regarding access to Federal lands for tribal activities, including spiritual,
			 cultural, and traditional food gathering activities.
			9.Wild and scenic
			 river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by inserting the following
			 paragraphs:
			
				(__)Franklin Creek,
				OregonThe 4.5-mile segment
				from the headwaters to the private land boundary in section 8 to be
				administered by the Secretary of Agriculture as a wild river.
				(__)Wasson Creek,
				Oregon
					(A)The 4.2-mile
				segment from the eastern edge of section 17 downstream to the boundary of
				sections 11 and 12 to be administered by the Secretary of Interior as a wild
				river.
					(B)The 5.9-mile
				segment downstream from the boundary of sections 11 and 12 to the private land
				boundary in section 22 to be administered by the Secretary of Agriculture as a
				wild
				river.
					.
		
